UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-09289) Exact name of registrant as specified in charter: Putnam Tax Smart Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: January 31, 2006 Item 1. Schedule of Investments: Putnam Tax Smart Equity Fund The fund's portfolio 1/31/06 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Aerospace and Defense (1.2%) General Dynamics Corp. $1,629,040 L-3 Communications Holdings, Inc. Airlines (1.5%) AMR Corp. (NON) JetBlue Airways Corp. (NON) Southwest Airlines Co. Automotive (0.6%) Ford Motor Co. General Motors Corp. Banking (10.8%) Bank of America Corp. Commerce Bancorp, Inc. State Street Corp. U.S. Bancorp Washington Mutual, Inc. Beverage (0.3%) Coca-Cola Enterprises, Inc. Biotechnology (0.5%) Amgen, Inc. (NON) Broadcasting (0.4%) XM Satellite Radio Holdings, Inc. Class A (NON) Building Materials (0.6%) Sherwin Williams Co. Cable Television (1.3%) Comcast Corp. Class A (NON) Commercial and Consumer Services (3.5%) Cendant Corp. Corporate Executive Board Co. (The) eBay, Inc. (NON) Google, Inc. Class A (NON) Paychex, Inc. Yahoo!, Inc. (NON) Communications Equipment (2.2%) Cisco Systems, Inc. (NON) Qualcomm, Inc. Computers (6.4%) Apple Computer, Inc. (NON) Dell, Inc. (NON) EMC Corp. (NON) Hewlett-Packard Co. Conglomerates (0.8%) Danaher Corp. Construction (0.5%) Rinker Group, Ltd. (Australia) Rinker Group, Ltd. ADR (Australia) Consumer Cyclicals (0.3%) Black & Decker Manufacturing Co. Consumer Finance (5.0%) Capital One Financial Corp. Countrywide Financial Corp. Consumer Services (0.3%) Alliance Data Systems Corp. (NON) Electric Utilities (0.7%) Exelon Corp. Electronics (2.5%) Amphenol Corp. Class A 20,000 1,016,600 Microchip Technology, Inc. 6,200 232,562 Motorola, Inc. 126,300 2,868,273 Texas Instruments, Inc. 104,300 3,048,689 Financial (3.5%) American Express Co. 73,000 3,828,850 Freddie Mac 90,900 6,168,474 Forest Products and Packaging (0.1%) Crown Holdings, Inc. (NON) 7,600 Health Care Services (6.1%) Aetna, Inc. 23,300 2,255,440 Cardinal Health, Inc. 25,900 1,865,836 Community Health Systems, Inc. (NON) 29,300 1,066,227 Express Scripts, Inc. (NON) 15,300 1,396,737 HCA, Inc. 66,800 3,278,544 Health Management Associates, Inc. Class A 65,300 1,372,606 Lincare Holdings, Inc. (NON) 16,000 676,160 Quest Diagnostics, Inc. 41,600 2,056,288 UnitedHealth Group, Inc. 58,600 3,482,012 Homebuilding (2.1%) D.R. Horton, Inc. 16,300 608,316 Lennar Corp. 30,500 1,908,080 NVR, Inc. (NON) 4,340 3,447,045 Household Furniture and Appliances (0.7%) Whirlpool Corp. 23,900 Insurance (6.6%) ACE, Ltd. (Bermuda) 85,900 4,703,025 American International Group, Inc. 151,400 9,910,644 Everest Re Group, Ltd. (Barbados) 44,600 4,310,590 Investment Banking/Brokerage (3.3%) Bear Stearns Cos., Inc. (The) 36,400 4,603,144 E*Trade Group, Inc. (NON) 12,200 290,238 Janus Capital Group, Inc. 62,300 1,301,447 Lehman Brothers Holdings, Inc. 17,800 2,500,010 TD Ameritrade Holding Corp. 39,700 803,528 Leisure (0.8%) Brunswick Corp. 4,000 150,360 Harley-Davidson, Inc. 41,600 2,226,848 Lodging/Tourism (1.4%) Carnival Corp. 36,200 1,873,712 Las Vegas Sands Corp. (NON) 42,500 2,182,375 Machinery (2.9%) Caterpillar, Inc. 85,100 5,778,290 Deere (John) & Co. 36,500 2,619,240 Medical Technology (1.7%) Becton, Dickinson and Co. 15,300 991,440 Boston Scientific Corp. (NON) 104,400 2,283,228 Zimmer Holdings, Inc. (NON) 22,800 1,572,060 Metals (1.4%) BHP Billiton PLC (United Kingdom) 39,815 734,793 Phelps Dodge Corp. 1,100 176,550 United States Steel Corp. 50,600 3,023,350 Oil & Gas (9.1%) Apache Corp. 41,400 3,126,942 Devon Energy Corp. 43,300 2,953,493 EOG Resources, Inc. 18,300 1,547,082 Marathon Oil Corp. 35,900 2,759,633 Occidental Petroleum Corp. 48,100 4,699,851 Petro-Canada (Canada) 24,000 1,144,567 Petro-Canada (Canada) 17,200 824,396 Suncor Energy, Inc. (Canada) 56,500 4,526,780 Valero Energy Corp. 40,200 2,509,686 XTO Energy, Inc. 38,000 1,865,040 Pharmaceuticals (5.6%) Johnson & Johnson Pfizer, Inc. Power Producers (0.6%) AES Corp. (The) (NON) Publishing (2.3%) McGraw-Hill Companies, Inc. (The) R. H. Donnelley Corp. (NON) Wiley (John) & Sons, Inc. Class A Restaurants (1.2%) Red Robin Gourmet Burgers, Inc. (NON) Yum! Brands, Inc. Retail (7.1%) Abercrombie & Fitch Co. Class A Barnes & Noble, Inc. Best Buy Co., Inc. Home Depot, Inc. (The) Michaels Stores, Inc. Office Depot, Inc. (NON) Sears Holdings Corp. (NON) Staples, Inc. Target Corp. Timberland Co. (The) Class A (NON) Whole Foods Market, Inc. Software (2.1%) Autodesk, Inc. Oracle Corp. (NON) Red Hat, Inc. (NON) Symantec Corp. (NON) Technology Services (1.3%) Accenture, Ltd. Class A (Bermuda) Fair Isaac Corp. Global Payments, Inc. Trucks & Parts (0.4%) PACCAR, Inc. Total common stocks (cost $261,705,426) $285,163,423 CORPORATE BONDS AND NOTES (0.2%)(a) (cost $439,012) Principal amount Value General Motors Acceptance Corp. bonds 8s, 2031 $467,000 $476,168 SHORT-TERM INVESTMENTS (0.6%)(a) (cost $1,730,053) Shares Value Putnam Prime Money Market Fund (e) $1,730,053 $1,730,053 TOTAL INVESTMENTS Total investments (cost $263,874,491) (b) $287,369,644 NOTES (a) Percentages indicated are based on net assets of $285,933,722. (b) The aggregate identified cost on a tax basis is $263,999,164 resulting in gross unrealized appreciation and depreciation of $32,081,477 and $8,710,997, respectively, or net unrealized appreciation of $23,370,480. (NON) Non-income-producing security. (e)Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $15,442 for the period ended January 31, 2006. During the period ended January 31, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $11,409,170 and $10,694,907, respectively. ADR, after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Tax Smart Funds Trust By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: March 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 29, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 29, 2006
